Citation Nr: 0821719	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-11 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for multiple sclerosis with cervical spine muscular spasm and 
urinary incontinence. 

2.  Entitlement to an initial rating in excess of 30 percent 
for vertigo secondary to multiple sclerosis with cervical 
spine muscular spasm and urinary incontinence. 

3.  Entitlement to an initial rating in excess of 10 percent 
for neuralgia, right upper extremity secondary to multiple 
sclerosis with cervical spine muscular spasm and urinary 
incontinence. 

4.  Entitlement to an initial rating in excess of 10 percent 
for neuralgia, left upper extremity secondary to multiple 
sclerosis with cervical spine muscular spasm and urinary 
incontinence.

5.  Entitlement to an initial rating in excess of 10 percent 
for neuralgia of the left lower extremity secondary to 
multiple sclerosis with cervical spine muscular spasm and 
urinary incontinence.

6.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity associated 
with lumbar strain amended to include neuralgia extremity 
secondary to multiple sclerosis with cervical spine muscular 
spasm and urinary incontinence.

7.  Entitlement to an initial rating in excess of 10 percent 
for neurogenic dysphagia secondary to multiple sclerosis with 
cervical spine muscular spasm and urinary incontinence.

8.  Entitlement to an initial compensable rating for optic 
neuritis secondary to multiple sclerosis with cervical spine 
muscular spasm and urinary incontinence.



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Augusta, Maine, that originally granted the veteran an 
initial 30 percent disability rating for multiple sclerosis.  

The Board notes that, during the pendency of this appeal, a 
February 2008 RO rating decision granted the veteran initial 
compensable ratings for her symptoms of multiple sclerosis.  
Therefore, in accordance with 38 C.F.R. § 4.124a, Diagnostic 
Code 8018, those issues are now before the Board.

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The issue of initial compensable rating for optic neuritis 
secondary to multiple sclerosis with cervical spine muscular 
spasm and urinary incontinence is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran when further action, on her part, 
is required.  


FINDINGS OF FACT

1.  The veteran's service-connected multiple sclerosis with 
cervical spine muscular spasm and urinary incontinence is not 
manifested by ankylosis; there is also no evidence of 
intervertebral disc syndrome with incapacitating episodes.  

2.  The veteran's service-connected vertigo secondary to 
multiple sclerosis with cervical spine muscular spasm and 
urinary incontinence is manifested by dizziness and 
occasional staggering but has not been shown to present an 
unusual disability picture in terms of interference with 
employability or repeat hospitalization.

3.  The veteran's service-connected neuralgia, right upper 
extremity secondary to multiple sclerosis with cervical spine 
muscular spasm and urinary incontinence is manifested by no 
more than mild incomplete paralysis.

4.  The veteran's service-connected neuralgia, left upper 
extremity secondary to multiple sclerosis with cervical spine 
muscular spasm and urinary incontinence is manifested by no 
more than mild incomplete paralysis.

5.  The veteran's service-connected neuralgia of the left 
lower extremity secondary to multiple sclerosis with cervical 
spine muscular spasm and urinary incontinence is manifested 
by no more than mild incomplete paralysis. 

6.  The veteran's service-connected radiculopathy of the 
right lower extremity associated with lumbar strain amended 
to include neuralgia extremity secondary to multiple 
sclerosis with cervical spine muscular spasm and urinary 
incontinence is manifested by no more than mild incomplete 
paralysis.

7.  The veteran's service-connected neurogenic dysphagia 
secondary to multiple sclerosis with cervical spine muscular 
spasm and urinary incontinence is manifested by no more than 
moderate severity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for service-connected  multiple sclerosis with 
cervical spine muscular spasm and urinary incontinence are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Codes 8018-5237 (2007).  

2.  The criteria for an initial rating in excess of 30 
percent for vertigo secondary to multiple sclerosis with 
cervical spine muscular spasm and urinary incontinence are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.87 including Diagnostic Codes 8018-6204 (2007).  

3.  The criteria for an initial rating in excess of 10 
percent for neuralgia, right upper extremity secondary to 
multiple sclerosis with cervical spine muscular spasm and 
urinary incontinence are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Codes 
8018-8515 (2007).  

4.  The criteria for an initial rating in excess of 10 
percent for neuralgia, left upper extremity secondary to 
multiple sclerosis with cervical spine muscular spasm and 
urinary incontinence are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Codes 
8018-8515 (2007).  

5.  The criteria for an initial rating in excess of 10 
percent for neuralgia of the left lower extremity secondary 
to multiple sclerosis with cervical spine muscular spasm and 
urinary incontinence are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Codes 
8018-8520 (2007).  

6.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the right lower extremity 
associated with lumbar strain amended to include neuralgia 
extremity secondary to multiple sclerosis with cervical spine 
muscular spasm and urinary incontinence are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.124a 
including Diagnostic Codes 8018-8520 (2007).  

7.  The criteria for an initial rating in excess of 10 
percent for neurogenic dysphagia secondary to multiple 
sclerosis with cervical spine muscular spasm and urinary 
incontinence are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.73 including Diagnostic Codes 8018-5332 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that this is a "downstream" issue and in 
December 2004 the RO sent the veteran a letter informing her 
that to establish entitlement to service-connected 
compensation benefits the evidence must show credible 
supporting evidence of a disease or injury that began in or 
was made worse during service, or that there was an event in 
service which caused injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease or event in service.  The 
question of whether a further VCAA letter for such 
"downstream" issues is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id. 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claims for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2004 letter together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  

However, 38 C.F.R. § 3.159 has been revised in part recently.  
These revisions are effective as of May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the January 2006 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in November 2007. 

Finally, the veteran was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board preceding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the residuals of her service-connected multiple 
sclerosis. 





II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

The May 2005 RO rating decision granted the veteran service 
connection and an initial 30 percent disability rating for 
multiple sclerosis.  The Board notes that multiple sclerosis 
is rated under 38 C.F.R. § 4.124a  Diagnostic Code 8018.  The 
minimum rating for this disorder is 30 percent.  In order to 
warrant more than a 30 percent rating, the disorder may be 
rated on its residuals.  With the exceptions noted, 
disability from neurological conditions and convulsive 
disorders and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consideration is especially warranted for 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc. referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, the rating is by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves. 

The Board notes that under 38 C.F.R. § 4.124a, Diagnostic 
Code 8018, the RO granted the veteran separate ratings in 
February 2008, as discussed below. 

The Board notes that in general, all disabilities, including 
those arising from a single disease entity, are rated 
separately, and all disability ratings are then combined in 
accordance with 38 C.F.R. § 4.25.  However, the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  However, if a veteran 
has separate and distinct manifestations attributable to the 
same injury, they should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

A.  Service-connected multiple sclerosis with cervical spine 
muscle spasm and urinary incontinence

The veteran has been assigned a 30 percent disability rating 
under Diagnostic Code 8018-5237.  The Board notes that the 
rating criteria were substantially revised in 2002 and 2003.  
However, since the veteran's claim was filed in December 2003 
only the rating criteria effective September 26, 2003, is 
relevant.  The rating criteria revision effective on 
September 26, 2003, further incorporates the new criteria for 
evaluating intervertebral disc syndrome.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  

Under Diagnostic Code 5237, a 30 percent evaluation is 
assigned in cases of forward flexion of the cervical spine of 
15 degrees or less, or favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is in order for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  

At the veteran's November 2007 VA contracted examination, 
there was radiation of pain on movement to her abdomen and 
chest.  There were muscle spasms across her posterior neck 
and shoulder and tenderness across the posterior neck.  Her 
range of motion for: flexion was from 0 degrees to 10 
degrees, pain occurred at 10 degrees; extension was from 0 
degrees to 20 degrees, pain occurred at 20 degrees; right and 
left lateral flexion was from 0 degrees to 20 degrees, pain 
occurred at 20 degrees bilaterally; right and left rotation 
was from 0 degrees to 30 degrees, pain occurred at 30 degrees 
bilaterally.  After repetitive use of the cervical spine pain 
was a major functional impact, there was lack of endurance, 
and incoordiantion; however, there was no fatigue, weakness, 
or additional degrees of limitation of motion.  She did not 
have lumbosacral intervertebral disc syndrome. 

In the absence of ankylosis or incapacitating episodes of 
intervertebral disc syndrome (Diagnostic Code 5243), there is 
no basis for an increased evaluation for cervical spine 
symptoms.  The Board is cognizant of the veteran's complaints 
of pain on motion, but even taking into account 38 C.F.R. 
§§ 4.40 and 4.45, there is no schedular basis for an 
increased evaluation based upon limitation of motion and any 
additional functional loss.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  Rather, only ankylosis and 
incapacitating episodes allow for an increase.

The Board also notes that the grant of service connection for 
multiple sclerosis encompasses urinary incontinence.  

Under 38 C.F.R. § 4.115a, cases of voiding dysfunction are 
rated as either urine leakage, frequency, or obstructed 
voiding.  

With continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence, a 20 
percent evaluation is warranted for a disability requiring 
the wearing of absorbent materials which must be changed less 
than two times per day.  A 40 percent evaluation is in order 
for a disability requiring the wearing of absorbent materials 
which must be changed two to four times per day.  A 60 
percent evaluation contemplates the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.

In cases of urinary frequency, a 20 percent evaluation 
contemplates cases of a daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night.  A 40 percent evaluation is assigned in cases of a 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night.

In cases of obstructed voiding, a maximum 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  

In cases of urinary tract infections, a maximum 30 percent 
evaluation contemplates recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  

During her November 2007 VA examination for multiple 
sclerosis, the veteran reported urinary leakage but did not 
know how frequently such leakage occurred and denied the 
required use of a pad.  There is, accordingly, no suggestion 
of any urinary symptoms to support a higher evaluation.

Based on this record, the Board finds that the claim for a 
rating higher than 30 percent for the service-connected 
multiple sclerosis with cervical spine muscular spasm and 
urinary incontinence must be denied.  

B.  Service-connected Vertigo

The veteran has been granted a 30 percent disability rating 
for vertigo associated with multiple sclerosis.  She has been 
rated under 38 C.F.R. § 4.87, Diagnostic Code 6204, which 
provides rating for peripheral vestibular disorders.  
Peripheral vestibular disorders manifesting occasional 
dizziness are rated 10 percent disabling.  Peripheral 
vestibular disorders manifesting dizziness and occasional 
staggering are rated 30 percent disabling.  A Note to 
Diagnostic Code 6204 provides that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable rating can be assigned under 
Diagnostic Code 6204.  Hearing impairment or suppuration 
shall be separately rated and combined.  

At the veteran's November 2007 VA contracted examination it 
was noted the veteran was diagnosed with vertigo in 1997.  
She described her dizziness as her head felt heavy and she 
stumbled when she walked.  As a result of the vertigo she 
sometimes had to use a walker, frequently she used a cane, it 
was worse in the evening, and could be aggravated by a change 
in the weather.  She reported that she lost balance and as a 
result fell three times per week.  

The Board finds that the veteran is already receiving the 
maximum evaluation under Diagnostic Code 6204.  In 
exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).   
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected vertigo.

Therefore, the Board accordingly finds that an extraschedular 
evaluation for the service-connected vertigo is not 
warranted. 

C.  Service-Connected Right and Left Upper Extremities.    

The February 2008 RO rating decision granted the veteran a 10 
percent disability rating for the right (major) upper 
extremity and left (minor) upper extremity associated with 
multiple sclerosis. 

Diagnostic Code 8515 provides ratings for paralysis of the 
median nerve.  Diagnostic Code 8515 provides that mild 
incomplete paralysis is rated 10 percent disabling on the 
major side and 10 percent on the minor side; moderate 
incomplete paralysis is rated 30 percent disabling on the 
major side and 20 percent on the minor side; and severe 
incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbances, is rated 70 
percent disabling on the major side and 60 percent on the 
minor side.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

At the November 2007 VA contracted examination the veteran 
had neuropathy over the dorsal scapula along the thoracic, 
circumflex, subscapular, musulocutaneus, radial, median, and 
ulnar nerve distribution.  She had hypersensitivity to touch, 
motor function was 5 out of 5, and sensory function was 
elevated.  It was noted that she had no paralysis.  

After careful review of the veteran's VA examination, the 
Board finds that the veteran's right upper extremity and left 
upper extremity disabilities are not manifested by moderate 
incomplete paralysis on the major side or the minor side.

Therefore, the Board finds that a higher initial rating in 
excess of 10 percent for both the veteran's service-connected 
right upper extremity and left upper extremity is not 
warranted. 

D.  Service-connected neuralgia of the right and left lower 
extremities 

The February 2008 RO rating decision granted the veteran a 10 
percent disability rating for the right lower extremity and 
left lower extremity secondary to multiple sclerosis. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides 
ratings for paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520 mild incomplete paralysis is rated 10 percent 
disabling; moderate incomplete paralysis is rated 20 percent 
disabling; moderately severe incomplete paralysis is rated 40 
percent disabling; and severe incomplete paralysis, with 
marked muscular atrophy, is rated 60 percent disabling.  
Complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement possible of muscles below the knee, 
and flexion of knee weakened or (very rarely) lost, is rated 
as 80 percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.    

At the November 2007 VA contracted examination the veteran 
had neuropathy over the femoral, obturat, or external 
cutaneus nerve of the thigh, sciatic, tibial nerve, and 
superficial peroneal and deep peroneal nerve.  She had 
hypersensitivity to touch, motor function was 5 out of 5, and 
sensory function was elevated.  It was noted that she had no 
paralysis, and her gait was antalgic. 

After careful review of the veteran's VA examination, the 
Board accordingly finds that both her service-connected right 
lower extremity and service-connected left lower extremity 
are not manifested by moderate incomplete paralysis to 
warrant the next highest rating. 

Given the facts above, the Board finds that neither the 
veteran's service-connected right lower extremity nor her 
service-connected left lower extremity warrants an initial 
rating in excess of 10 percent. 

E.  Service-connected Neurogenic Dysphagia

The Board notes that the veteran was granted a 10 percent 
disability rating for neurogenic dysphagia associated with 
multiple sclerosis under 38 C.F.R. § 4.73, Diagnostic Code 
5322.  

Under Diagnostic Code 5322, Muscle Group XXII controls the 
function of the rotary and forward movements of the head, 
respiration, and deglutition.  It includes the muscles of the 
front of the neck: (1) trapezius I (clavicular insertion); 
(2) sternocleidomastoid; (3) the "hyoid" muscles; (4) 
sternothyroid; and (5) digastric.  A 10 percent rating 
reflects a moderate disability.  A 20 percent evaluation is 
assigned for a moderately severe disability.  The maximum 
rating of 30 percent is assigned for severe disability. 

38 C.F.R. § 4.56 contains definitions of the qualitative 
terms (i.e., moderate, moderately severe) utilized in the 
Diagnostic Codes of 38 C.F.R. § 4.73.  By and large, these 
are discussed in terms of shell fragment and other muscle 
injuries.

Under this section, moderate disability of the muscles is 
shown by through and through or deep penetrating wounds of 
short track by a single bullet, small shell, or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, and with residuals of debridement or prolonged 
infection.  The history of a moderate muscle disability 
includes service department records of in-service treatment 
for the wound and a record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after use which 
affects the particular functions controlled by the injured 
muscles.  Objective findings include small or linear entrance 
and (if present) exit scars which indicate a short track of 
the missile through muscle tissue, some loss of deep fascia 
or muscle substance, impairment of muscle tonus and loss of 
power, or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4). 

Additionally, under this criteria, the cardinal signs and 
symptoms of muscle disability include loss of power, 
weakness, a lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).

At the veteran's November 2007 VA examination it was noted 
that she had problems with choking and difficulty swallowing; 
however, she denied pain, and the larynx was normal upon 
examination.  After careful review, the Board finds that the 
veteran's service-connected neurogenic dysphagia is not 
manifested as moderately severe but is instead no more than 
moderately disabling, consistent with the current 10 percent 
evaluation under Diagnostic Code 5322.

Therefore, the Board finds that an initial rating in excess 
of 10 percent for the service-connected neurogenic dysphagia 
is not warranted. 


ORDER

An initial rating in excess of 30 percent for service-
connected multiple sclerosis with cervical spine muscular 
spasm and urinary incontinence is denied.  

An initial rating in excess of 30 percent for vertigo 
secondary to multiple sclerosis with cervical spine muscular 
spasm and urinary incontinence is denied.

An initial rating in excess of 10 percent for neuralgia, 
right upper extremity secondary to multiple sclerosis with 
cervical spine muscular spasm and urinary incontinence is 
denied.

An initial rating in excess of 10 percent for neuralgia, left 
upper extremity secondary to multiple sclerosis with cervical 
spine muscular spasm and urinary incontinence is denied.

An initial rating in excess of 10 percent for neuralgia of 
the left lower extremity secondary to multiple sclerosis with 
cervical spine muscular spasm and urinary incontinence is 
denied.

An initial rating in excess of 10 percent for radiculopathy 
of the right lower extremity associated with lumbar strain 
amended to include neuralgia extremity secondary to multiple 
sclerosis with cervical spine muscular spasm and urinary 
incontinence is denied.

An initial rating in excess of 10 percent for neurogenic 
dysphagia secondary to multiple sclerosis with cervical spine 
muscular spasm and urinary incontinence is denied.


REMAND

The Board notes that the veteran has been granted a 
noncompensable rating for service-connected optic neuritis 
secondary to service-connected multiple sclerosis under 
38 C.F.R. § 4.84a Diagnostic Code 6026.  However, the 
November 2007 VA contracted eye examination did not specify 
if the reported results for impairment of field vision was in 
degrees, as required by the rating criteria.  Therefore, the 
RO should arrange for the veteran to undergo a VA examination 
in order to determine the current severity of her optic 
neuritis.  

Accordingly, this remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that she provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The RO 
should ensure that its letter meets the 
requirements of the recent decisions in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist her in obtaining any 
additional evidence identified by her, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected optic 
neuritis.  The claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should prepare a report of 
examination that details the current 
severity of the veteran's service-
connected optic neuritis, in terms of 
both loss of visual acuity and loss of 
field vision (in degrees).  The 
examiner's findings must be stated in 
terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be reviewed in 
light of all the evidence of record.  If 
the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and her representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


